Citation Nr: 1812736	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to increased initial disability ratings for posttraumatic stress disorder (PTSD) with secondary alcohol dependence currently evaluated as 70 percent from May 22, 2010 to January 7, 2011; 50 percent from August 1, 2011 to June 1, 2012; 50 percent from January 1, 2013 to January 16, 2015; and an evaluation of 70 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches prior to July 6, 2012, and in excess of 50 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder muscular strain with rotator cuff syndrome and degenerative arthritis prior to June 14, 2012, and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 10 percent for right ankle chronic synovitis with degenerative arthritis and ligament laxity/instability prior to June 14, 2012, and in excess of 20 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.

6.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

7.  Entitlement to an earlier effective date prior to June 14, 2012 for the grant of service connection for left knee instability.

8.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome with chronic synovitis and degenerative arthritis.

9.  Entitlement to an initial disability rating in excess of 10 percent right knee instability.

10.  Entitlement to an earlier effective date prior to January 26, 2015 for the grant of service connection for right knee instability.

11.  Entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis and chronic synovitis.

12.  Entitlement to an initial compensable disability rating for left hip trochanteric bursitis and chronic synovitis with limited extension.

13.  Entitlement to an earlier effective date prior to June 14, 2012 for the grant of service connection for left hip trochanteric bursitis and chronic synovitis with limited extension.

14.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to April 10, 2014. 



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March to December 2007 and May 2009 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the February 2011 rating decision initially granted service connection for right shoulder, migraine headache, right lower extremity foot/ankle, left hip, and left and right knee disabilities.  In a subsequent February 2011 report of contact, the Veteran called the RO to start a claim for an acquired psychiatric disorder as well as arthritis in all joints and headaches.  Additional VA treatment records dated in March and April 2011 were added to the claims file in April 2011.  These records included VA treatment records relevant to the Veteran's knee, hip, shoulder, ankle, and headache claims.  The Veteran filed increased rating claims in June 2012.  The RO adjudicated the Veteran's increased rating claims in July 2012.  However, as the RO obtained additional relevant VA treatment records within one year of the February 2011 rating decision, the claims are being appealed from the initial disability rating.  The issues of earlier effective dates for an increased rating for right ankle and right shoulder disabilities have been subsumed by the now staged initial rating claims, and the issues as noted on the cover page have been adjusted accordingly. 

The April 2013 decision granted service connection for a psychiatric disability and assigned a 50 percent disability rating, effective July 9, 2012.  In a January 2014 decision, the RO granted an earlier effective date and assigned an evaluation of 70 percent from May 22, 2010, a temporary total evaluation from January 7, 2011, an evaluation of 50 percent from August 1, 2011, a temporary total evaluation from June 1, 2012 to January 1, 2013, and a 50 percent disability evaluation thereafter.  In a December 2015 rating decision, the RO granted an increased 70 percent disability rating from January 16, 2015.  

In an October 2014 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) effective April 10, 2014.  However, the Veteran asserts TDIU is warranted back to his separation from service.  The Board notes that a TDIU rating is inherent in any claim for an increased rating when the evidence raises the question of whether the service-connected disability causes unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, it has been added as an issue on the title page.

The Board has continued the characterization of the issues regarding instability of the knees as earlier effective dates claims, but considering the larger procedural history of this appeal, they can also be considered issues of when entitlement arose due to additional disability related to increased rating claims then in appellate status.  The development directed in the remand portion are in line with these considerations.

The issues of entitlement to increased ratings for right shoulder disability, right and left knee instability, right ankle disability, as well as entitlement to TDIU and earlier effective dates for service connection for right and left knee instability ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In September 2017, the Veteran withdrew his claims for increased ratings for right and left knee patellofemoral syndrome.

2.  For the periods from August 1, 2011 to June 1, 2012, and from January 1, 2013 to January 16, 2015, the Veteran's PTSD did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  From the periods prior to January 7, 2011 and from January 16, 2015, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms, but it did not cause total occupational and social impairment.

 4.  Throughout the appeal period the Veteran's headache disorder has been manifested by headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  Prior to June 14, 2012, the Veteran's right shoulder disability has been shown to be manifested by limited motion with forward flexion to 160 degrees, abduction to 140 degrees, external rotation was to 90 degrees, and internal rotation was to 65 degrees, and pain on movement and use, not productive of additional limitation of motion.

6.  Starting June 14, 2012, Veteran's right shoulder disability has been shown to be manifested by limited motion with forward flexion to 160 degrees, abduction to 140 degrees, external rotation was to 90 degrees, and internal rotation was to 65 degrees, and pain on movement and use, not productive of additional limitation of motion.

7.  For the entire period on appeal, the service-connected left hip disability has been manifested by symptomatology approximating X-ray evidence of arthritis with painful motion, but not more nearly approximating any degree of ankylosis, flexion limited to 45 degrees, extension limited to 5 degrees, abduction lost beyond 10 degrees, adduction lost such that he cannot cross his legs, or rotation lost such that he cannot toe-out more than 15 degrees.

8.  The claim for service connection for left hip trochanteric bursitis and chronic synovitis with limited extension is part and parcel of the initially claimed service connection for a left hip disability filed within one year of separation from service in May 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to an increased rating for left knee patellofemoral syndrome have been met.  38 U.S.C. §§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal pertaining to an increased rating for right knee patellofemoral syndrome with chronic synovitis and degenerative arthritis have been met.  38 U.S.C. §§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

 3.  Prior to January 7, 2011, the criteria for a rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.129, Diagnostic Code 9411 (2017).

4.  For the period from August 1, 2011 to June 1, 2012 and from January 1, 2013 to January 16, 2015, the criteria for a rating in excess of 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.129, Diagnostic Code 9411 (2017).

5.  From January 16, 2015, the criteria for a rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.129, Diagnostic Code 9411 (2017).

6.  Prior to July 6, 2012, the criteria for a rating of 50 percent, but no higher, for headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

7.  Starting July 6, 2012, the criteria for a disability rating in excess of 50 percent for headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

8.  For the period prior to June 14, 2012, criteria for entitlement to a disability rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes 5201-5024 (2017).

9.  For the period starting June 14, 2012, criteria for entitlement to a disability rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5201-5024 (2017).

10.  The criteria for a rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5250, 5252, 5253 (2017).

11.  The criteria for a compensable rating for a left hip disability with limited extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5251 (2017).

12.  The criteria for an effective date of May 22, 2010, for entitlement to a separate disability rating for left hip trochanteric bursitis and chronic synovitis with limited extension have been met.  38 U.S.C. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a September 2017 letter, the Veteran, through his attorney, notified the Board that he wished to withdraw his appeals for increased ratings for right and left knee patellofemoral syndrome.  There remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records as well as VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 The Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of deficiencies in testing.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

III.  Analysis

Rules and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

	A.  PTSD

The Veteran's psychiatric disorder is rated 70 percent from May 22, 2010 to January 7, 2011; 50 percent from August 1, 2011 to June 1, 2012; 50 percent from January 1, 2013 to January 16, 2015; and 70 percent thereafter.  Temporary 100 percent ratings based on hospitalizations have also been assigned from January 7, 2011 to August 2, 2011 and from June 2, 2012 to January 2, 2013.

The Veteran's acquired psychiatric disability is rated under Diagnostic Code 9411 for PTSD.  Pursuant to this diagnostic code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

      i.  Prior to January 7, 2011

In a July 2010 VA progress note, the Veteran reported he works at a gas station.  

During a September 2010 VA general medical examination, the Veteran reported a history of interpersonal relationship difficulties, depression, panic attacks, memory problems, loss of control/violence potential, and sleep impairment.  He denied substance abuse, homicidal symptoms, and suicidal symptoms.  Upon examination, the examiner noted normal affect, normal mood, normal judgement, and normal comprehension.  The examiner noted no evidence of obsessive behavior or hallucinations or delusions. 

In a November 2010 VA progress note, the Veteran reported difficulty with memory, agitation, and sleeping.  He reported he feels his anger has decreased.  

In VA mental health notes dated in November and December 2010, the examiner noted the Veteran was alert, attentive, and oriented.  His grooming was appropriate.  He showed speech with normal rate and rhythm.  His mood was anxious and depressed.  His affect congruent with mood.  He showed no perceptual disturbance.  His thought process and association were normal and coherent.  He reported suicidal ideation, passive without plan.  His insight and judgment were good.  His memory was intact.  The diagnoses were anxiety disorder, depressive disorder, mood disorder, and addictive disorder.  The assigned GAF score was 60. 

In a December 2010 VA progress note, the Veteran stated he was not sleeping well.  He reported hypervigilance, urge to "patrol", feeling unsafe, easy to startle, and seeing shadows out of the corner of his eye.  The Veteran reported he is very upset by these symptoms. 

A subsequent December 2010 VA social work evaluation note indicated the Veteran had a history of dysthymia, alcohol abuse, and cannabis abuse.  Upon mental status evaluation, the Veteran was oriented, unshaved, and wearing clean clothes.  The Veteran was calm and dysthymic with slow motor movement.  His mood was "real mellow."  This thought process was within normal limits with depressed content.  The Veteran denied suicidal ideation and hallucination.  He reported some paranoia, but this seems to be consistent with current events.  His insight and judgment were normal and his memory was "pretty shoddy."  The examiner noted the Veteran was twice divorced and his most recent marriage ended 6 months ago.  

During this period, the Board finds that Veteran's PTSD symptoms have resulted in occupational and social impairments contemplated by the 70 percent rating.  The Veteran has endorsed symptoms of suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships which are specifically indicated in the 70 percent disability rating.  

The evidence of record does not demonstrate total social and occupational impairment.  The Veteran has consistently shown he could adequately care for himself and hygiene was not noted to be an issue at any point during the time period.  Although the Veteran endorsed seeing "shadows" in the December 2010 VA progress note, the Veteran denied audio and visual hallucinations in a subsequent December 2010 VA progress note.  Furthermore, at no point did the Veteran exhibit inappropriate behavior, a danger to self or others, or disorientation to time or place, or memory loss for names of close relatives, or his own name.  Finally, the Veteran's thought processes and communication were not noted to be grossly impaired.  The Board finds all symptoms identified and the severity assigned to these symptoms more closely approximate a 70 percent disability rating because the Veteran has not been shown to have total occupational and social impairment.  Notably, the Veteran was consistently oriented, and his thought process was reported as normal.  As such, the Veteran's PTSD does not warrant a 100 percent evaluation during this period under appellate status.
      
      ii.  August 1, 2011 to June 1, 2012 and  January 1, 2013 to January 16, 2015 

In August 2011 VA progress notes, the Veteran reported he had financial concerns but was managing.  The examiner noted his mental status was stable with low imminent risk for self-harm, and no audio or visual hallucinations.  The Veteran was alert and oriented and his thought process was linear, goal directed, and non-bizarre. 

In a September 2011 VA progress note, the Veteran reported he was still isolating in home much of the day, but he is actively looking for employment and supportive friends come to his home for visits.

In an October 2011 VA progress note, the Veteran reported audio hallucinations of "whispers" which are mildly bothersome.  The Veteran denied thoughts, intent, or plan of self-harm.  

During an October 2011 social work evaluation, the examiner reported the Veteran was oriented, cooperative, and his thought processes were logical and coherent.  He stated he continues to receive his psychotropic medication injection and with the medication he no longer hears voices and does not experience visual hallucinations.  His only side effect was lethargy.  He reported his job did not work out and he is now in the process of attending community college full time. 

In a November 2011 VA social work note, the Veteran reported that noises in his apartment complex and overhearing others fighting makes him hypervigilant and hypersensitive and it activates his PTSD symptomatology. 

During a December 2011 VA mental health evaluation, the Veteran reported his mood is stable and he has no audio or visual hallucinations.  He reported he is staying active during the day by taking walks and talking with his neighbors.  He reported he continues to work with Vocational Rehabilitation services and had put in applications for a security position.  

In a January 2012 VA treatment note, the Veteran reported he remains housed.  He went through a security class and working on obtaining employment.  He had no issues at his apartment.  He is quiet and keeps to himself, but he has a space for his girlfriend and her children to spend time.  The examiner noted he is mentally stable and making very good progress.  

In an April 2012 VA treatment note, the Veteran reported attending his mental health appointments and receiving his psychotropic medicine injection as scheduled.  He stated that the medication is working well and that the side effects have "really calmed down."  The Veteran stated he no longer hears the other voices anymore.  He reported sleeping a lot because the pain in his shoulder keeps him up at night.  He stated his PTSD symptoms have also calmed down for him.

In VA progress notes dated in September, October, and December 2011 and January, April, and June 2012, the examiner noted a diagnosis of paranoid schizophrenia.  Upon mental status evaluation, the examiner noted he was alert and attentive.  His appearance and behavior were cooperative and reasonable.  He showed speech with normal rate and rhythm.  His mood was euthymic.  He showed no perceptual disturbance, except for the October 2011 VA progress note in which the examiner noted baseline auditory hallucinations.  His thought process and association were normal and coherent.  He denied suicidal or violent ideations.  His insight and judgment were good.  The September 2011 VA progress note show an assigned GAF score of 50.  The January 2012 VA progress note showed an assigned GAF score of 51.  The April and June 2012 VA progress notes showed an assigned GAF score of 55.  December 2011 and another June 2012 VA progress notes showed an assigned GAF score of 53.  


From June 1, 2012 to January 1, 2013, the Veteran is assigned a temporary total disability rating due to hospitalization. 

In March 2013 VA social work notes, the Veteran reported he has been depressed for almost a month which is not normal for him.  He reported he has been isolating a lot, but does hang out with one friend.  He also stated that he is going to start attending Veterans support groups again to get more support.  

During April 2013 VA social work home visits, the Veteran stated he is working out some with his friend.  The Veteran stated he is making efforts to do some activities out of the home, but he is still isolated for the most part.  The Veteran denied any homicidal or suicidal ideation.  The examiner noted no signs of thought disorganization or hallucinations.  The Veteran denied suicidal ideation.  Upon mental status evaluation, the Veteran was alert and attentive.  His appearance and behavior were cooperative and reasonable, and his grooming was appropriate.  His speech was with normal rate and rhythm.  His mood was euthymic, and affect congruent with mood.  Thought process and association were normal and coherent.  Insight and judgment were good, and his memory was intact.  The assigned GAF score was 55.

In a May 2013 VA progress note, the examiner noted a diagnosis of paranoid schizophrenia.  The Veteran reported he was sleeping better on new medication and that he joined the YMCA to try to stay active.  He stated he is isolating less and trying to get out more.  

In an October 2013 VA progress note, the Veteran reported his mood is down after a buddy committed suicide.  He also reported isolating form people and was encouraged to stay engaged and social.   

In VA progress notes dated in August, September, and October 2013, the examiner noted a diagnosis of PTSD with history of psychotic features.  Upon mental status evaluation, the examiner noted he was alert and attentive.  His appearance and behavior were cooperative and reasonable.  He was appropriately groomed.  He showed speech with normal rate and rhythm.  His mood was euthymic.  He showed no perceptual disturbance.  His thought process and association were normal and coherent.  He denied suicidal or violent ideations.  His insight and judgment were good.  His memory was intact.  The August, September, and October, 2013 VA progress notes show an assigned GAF score of 50.  

In February and April 2014 VA social work notes, the Veteran denied suicidal or homicidal ideation. 

A private evaluation in January 2015 indicates the Veteran was alert and oriented with normal affect, judgment, and behavior.  

During these periods, the Board finds that Veteran's PTSD symptoms have result in occupational and social impairments contemplated by the 50 percent rating.  VA treatment records show the Veteran lived in his own apartment, was training for employment, and maintained contact with friends.  Although the October 2011 VA progress note indicated the Veteran's audio hallucinations were at baseline, in a subsequent October 2011 VA progress note, the Veteran stated his audio hallucinations stopped and at no other point did the Veteran endorse hallucinations.  

These records do not show that the Veteran's disability picture more nearly approximates the criteria required for a 70 percent rating.  On an occupational level, the Veteran was shown to engaging in Vocational Rehabilitation and job training.  On a social level, he has reported contact with friends who come to visit and a new romantic relationship.  Thus, deficiencies in most areas have not been shown.  Notably, VA treatment records showed no evidence of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, obsessional rituals which interfere with routine activities, unprovoked irritability with periods of violence, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The remaining symptoms noted in the higher rating have not been demonstrated.  The Board finds that the Veteran suffers from PTSD symptoms enumerated in the 50 percent rating, and that his occupational and social impairment is moderate in degree.  Based upon the above, the Board finds that the weight of the competent and credible evidence is against an increased rating for PTSD, and thus the claim for an increased rating for PTSD during this period must be denied.

      iii.  From January 16, 2015 

During a January 2015 VA examination, the examiner reported a diagnosis of PTSD with psychotic features.  The examiner described the Veteran's disability as manifesting by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported he is currently living with a significant other in an apartment.  He has been divorced twice and has no children.  He has no friends and is not in contact with other family members.  He spends his  time in the apartment drawing and only leaves if he has an appointment.  The Veteran stated he has not worked since approximately 2011 when he worked part time at a gas station but was let go.  He reported he is receiving social security disability.  He stated he continues to experience auditory and visual hallucinations but downplayed this when asked about them.  Both forms of hallucinations occur when the Veteran is sleep deprived, highly stressed, or in a confrontation situation.  He reported he has developed a distrust of people, believed that most people are dangerous, and fears being attacked.  He complained of some paranoid ideations where he feels people are against him.  The Veteran identified symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; and persistent delusions or hallucinations.  The examiner noted the Veteran displayed an anxious mood with flat affect.  He expressed feeling uncomfortable being in such a small room and did not know how long he could stand it.  The examiner noted his leg was shaking during the entire examination.  When asked about this, the Veteran reported that ever since his deployment he shakes and sometimes it is his hands that shake.  The Veteran was oriented and cooperative, but anxious to leave.  

In a May 2017 VA mental health assessment, the Veteran endorsed symptoms of social avoidance, hypervigilant, intrusive thoughts, excessive anxiety and worry, anhedonia, guild/self-blame, tearfulness, fatigue and loss of energy, depressed mood, elevated mood, flight of ideas/racing thoughts, distractibility, decreased need for sleep, irritation, anger, trouble concentrating, depersonalization, difficulty sleeping, and nightmares.  Upon mental status evaluation, the examiner noted the Veteran was neatly dressed with good hygiene.  He expressed being uncomfortable, and started breathing heavy in the evaluator's office.  His behavior during the appointment was consistent with the place and situation.  He was cooperative.  His speech was clear and within normal limits for rate, rhythm, tone and volume.  His mood was anxious.  His affect was congruent to mood.  His thought process was logical and linear, as well as goal directed.  He denied audio and visual hallucinations.  His insight and judgment were fair.  The examiner noted the Veteran presented for reengagement with serviced after no mental health care for the last 1.5 years or so.    

During a June 2017 VA progress note, the Veteran complained of worsening anxiety and mood disruption.  He reported experiencing "unbearable weight" and feeling like a failure.  He reported he finds it "hard to do things" and he is frustrated and stressed out about having physical problems.  Upon mental status evaluation, the examiner noted the Veteran was casually attired with adequate hygiene and grooming.  The Veteran was calm, cooperative, and easily engaged.  His speech was fluent and coherent with normal rate, tone and volume.  His mood was anxious and his affect was dysthymic and congruent.  He denied and suicidal, homicidal or assaultive ideation.  This thought process was goal directed and organized.  The Veteran was reportedly and apparently free of hallucinations, with no evidence of bizarre delusions or paranoia.  His condition was stable and oriented.  His memory and attention were grossly intact.  His insight and judgment were average.  

During this period, the Board finds that Veteran's PTSD symptoms have resulted in occupational and social impairments contemplated by the 70 percent rating.  The Veteran has endorsed symptoms of obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships which are specifically indicated in the 70 percent disability rating.  

The evidence of record does not demonstrate total social and occupational impairment.  The Veteran has consistently shown he could adequately care for himself and hygiene was not noted to be an issue at any point during the time period.  Although the Veteran endorsed persistent delusions or hallucinations during the January 2015 VA examination, the Veteran denied audio and visual hallucinations in a subsequent May 2017 VA progress note.  Furthermore, at no point did the Veteran exhibit inappropriate behavior, a danger to self or others, or disorientation to time or place, or memory loss for names of close relatives, or his own name.  Finally, the Veteran's thought processes and communication were not noted to be grossly impaired.  The Board finds all symptoms identified and the severity assigned to these symptoms more closely approximate a 70 percent disability rating because the Veteran has not been shown to have total occupational and social impairment.  Notably, the Veteran is still married and he lives with his wife and her son.  As such, the Veteran's PTSD does not warrant a 100 percent evaluation during this time period.

	B.  Headaches

The Veteran seeks an initial disability rating in excess of 10 percent for headaches prior to July 6, 2012, and in excess of 50 percent thereafter.  The Board finds that a rating of 50 percent, but no higher, is warranted throughout the appeal period, based on the Veteran's reported symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's headaches have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under DC 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling .  38 C.F.R. § 4.124a, DC 8100.

Service treatment records are negative for complaints, treatment, or diagnosis of headaches.  In a December 2008 medical history report, the Veteran denied frequent or severe headaches.  In a February 2009 medical assessment, the Veteran denied frequent headaches. 

Post-service treatment records include complaints of migraine headaches.  In an October 2010 VA progress note, the Veteran complained of bad headaches three to four times per month.  He described the headaches as starting on the right side and lasing one to several hours.  The pain is constant, not throbbing.  He sometimes has to lie down.  In a December 2010 VA progress note, the Veteran reported his last headache was in December 2010 with right sided symptoms, eye symptoms, and relief in a quiet dark room until to resolved.  In January 2011 note, the Veteran complained of headaches every day. 

The Veteran underwent a VA examination in August 2010.  The Veteran reported he has headaches which start on the right side.  He has an aura in the field of vision on the ride side a few minutes before headaches start.  He complained of headaches which last one to several hours, accompanies by nausea, photo and phonophobia.  The Veteran reported he has to lay down and his pain in constant, not throbbing.  He has some tearing.  The diagnosis was common migraine.  The examiner stated the Veteran's migraines affect his occupational activities due to memory loss, decreased concentration, inappropriate behavior, poor social interactions, and difficulty following instructions, visions difficulty and pain.  The examiner also indicated the Veteran's migraines affect his activities of daily living as he has to lie down in a dark quiet place for several hours.  

During a September 2010 VA joints examination, the Veteran complained of severe headaches. 

During a July 2012 VA headaches examination, the Veteran reported he has headaches one to three times per month and they last about two to six hours.  The treatment for headaches has neither shortened the duration nor reduced the frequency of the headaches.  He stated he goes into a quiet dark room to rest until the headache ends.  The Veteran described his symptoms as constant head pain localized to one side of the head, and pain worse with physical activity.  He reported he has no aura or other warning before a headache.  He also has non-headache symptoms including nausea, and sensitivity to light and sound.  His headaches last less than one day and occur more frequently than once per month.  The examiner reported very frequent prostrating and prolonged attacks of migraine pain.  The examiner stated the Veteran is unable to work in any type of work on any day he has a migraine as he required an additional two to four hours to recover after each headache ends.  

In a March 2013 statement, the Veteran, through his representative, indicated that his headaches occur once every couple of days.  It has been happening for more than six months.  Each headache lasts a minimum of a few hours.  The Veteran is almost completely immobile for the duration of each headache.  He cannot carry out any tasks that require him to leave his house after an episode has begun.  He experienced nausea after the onset of a headache and has to take medications in order to manage the symptoms associated with headaches as well as with the pain from the headaches themselves.  

During a January 2015 VA examination, the Veteran reported he has migraines about twice weekly which typically last three hours.  He stated it will take him about two hours for him to return to normal.  He is unemployed.  Symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pain worsened with physical activity.  The Veteran also complained of nausea, vomiting, sensitivity to light and sound.  The typical headache lasts less than one day.  The examiner reported there was no evidence of characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner noted that the Veteran's migraine headache cause impairment of ability to physical and sedentary work.  He is unable to work for at least five hours twice weekly during headaches and for about two hours after headache ends. 

In this case, the Veteran has competently and credibly testified that he experiences headaches at least twice per week, and that these headaches require him to go to a dark room to lie down for several hours.  The VA examiners stated the Veteran's headaches affect his occupational functioning and activities of daily living.    

The evidence of record demonstrates a disability picture characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Prior to July 6, 2012, the Veteran complained of frequent headaches, and the August 2010 VA examiner stated the Veteran's migraines affect his occupational activities due to memory loss, decreased concentration, inappropriate behavior, poor social interactions, and difficulty following instructions, visions difficulty and pain.  Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected migraines, the Board concludes that the criteria for a 50 percent evaluation are met prior to July 6, 2012.  The Board notes that 50 percent is a highest available disability rating under Diagnostic Code 8100 for migraine headaches.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of throbbing pain, sensitivity to light, and blurry vision are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

      C.  Left Hip
      
Regarding the left hip, in a February 2011 rating decision, the RO granted service connection for arthritis of the left hip, assigned an initial disability rating of 10 percent under Diagnostic Cods 5003-5019, and assigned an effective date of February 22, 2010.  Additional relevant VA treatment records were added to the file in April 2011.  In a July 2012 rating decision, the RO denied an increased rating and assigned a separate noncompensable disability rating for left hip extension, effective June 14, 2012. 

Under Diagnostic Code 5019, bursitis is to be rated on the basis of degenerative or osteoarthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a rating of 20 percent is to be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A rating of 10 percent is to be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the hips is rated under Diagnostic Codes 5250-5253.  Diagnostic Code 5250 addresses ankylosis of the hip.  A rating of 90 percent is available for unfavorable ankylosis at an extremely unfavorable angle with the foot not reaching the ground and with crutches necessitated.  A 70 percent rating is available for unfavorable ankylosis at an intermediate angle.  A 60 percent rating is available for favorable ankylosis, in flexion, at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  38 C.F.R. § 4.71a, Diagnostic Code 5250.

Diagnostic Code 5251 addresses limitation of extension of the thigh.  A rating of 10 percent is available where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Diagnostic Code 5252 addresses limitation of flexion the thigh.  A rating of 40 percent is available where flexion is limited to 10 degrees.  A rating of 30 percent is available where flexion is limited to 20 degrees.  A rating of 20 percent is available where flexion is limited to 30 degrees.  A rating of 10 percent is available where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Diagnostic Code 5253 addresses impaired abduction, adduction, and rotation of the thigh.  A rating of 20 percent is available where abduction is limited such that motion is lost beyond 10 degrees.  A rating of 10 percent is available where adduction is limited such that the individual cannot cross his/her legs; or, where rotation is limited such that the individual cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The report of a September 2010 VA joints examination reveals the Veteran's complaint of pain, weakness, and easy fatigability of the left hip.  On the left, rotation and abduction were noted as normal and equal.  The left hip was also noted to have some mild pain over the full motion.  There was greater trochanter tenderness at the left hip.  X-ray testing was normal for the bones of the pelvis and both hip joints.  There was no evidence of hip arthritis.  

During a July 2012 VA examination, the examiner noted diagnoses of trochanteric bursitis and chronic synovitis.  The Veteran complained of increased pain over the lateral aspect of his hip.  Additionally, he stated he begins to experience more discomfort after walking about a block, and when he goes upstairs he notices a clicking sensation.  The Veteran reported flare-ups where he will lay in bed for a couple of hours because he does not want to move it.  He stated this happens about once a week.  Upon range of motion testing, the examiner noted right hip flexion to 120 and extension to greater than 5 degrees with no objective evidence of pain.  The examiner noted the Veteran has not lost abduction beyond 10 degrees or limited such that the Veteran cannot cross his legs.  The examiner also noted the Veteran's rotation is not limited such that the Veteran cannot toe-out more than 15 degrees.  Following repetitive motion, right hip flexion was reported to 120 degrees, and right hip extension was reported to greater than 5 degrees, with no evidence of painful motion.  Following repetitive motion, the examiner also noted the Veteran has not lost abduction beyond 10 degrees or limited such that the Veteran cannot cross his left.  For the left hip, the examiner noted left hip flexion to 90 with pain at 70 degrees and extension to greater than 5 degrees with pain greater than 5 degrees.  The examiner noted the Veteran has not lost abduction beyond 10 degrees or limited such that the Veteran cannot cross his legs.  The examiner also noted the Veteran's rotation is not limited such that the Veteran cannot toe-out more than 15 degrees.  Following repetitive motion, left hip flexion was reported to 75 degrees, and right hip extension was reported to greater than 5 degrees.  Following repetitive motion, the examiner also noted the Veteran has not lost abduction beyond 10 degrees or limited such that the Veteran cannot cross his legs.  The examiner indicated that the Veteran has no functional loss for the right lower extremity and less movement than normal on the left lower extremity.  Localized tenderness was reported on the left.  Muscle strength testing was normal.  X-ray testing showed no evidence of degenerative or traumatic arthritis.  

During a January 2015 VA joints examination, the examiner reported diagnoses of trochanteris pain syndrome and synovitis.  The Veteran complained of increased pain and tenderness to palpation, worse with use.  The Veteran reported flare-ups with increased difficulty with walking, sitting, and bending.  The Veteran reported he has daily left hip symptoms which limit his ability to walk, sit, bend, stand, run, and work while lying on the left side.  Upon physical examinations, the examiner noted flexion to 90 degrees, extension to 20 degrees, abduction to 20 degrees, adduction to 15 degrees, external rotation to 45 degrees, and internal rotation to 20 degrees.  The examiner noted pain on examination causes functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of pain on palpation over the left greater trochanter and above and below the trochanter.  Upon repetitive use testing, range of motion testing showed flexion to 90 degrees, extension to 15 degrees, abduction to 20 degrees, adduction to 15 degrees, external rotation to 45 degrees and internal rotation to 20 degrees.  The examiner reported pain, fatigue, weakness, and lack of endurance significantly limit functional ability with repeated use over a period of time and upon flare-up.  The examiner described severe flare-ups twice weekly lasting 2 hours.  The examiner determined the examination supports the Veteran's statements describing functional loss with repetitive use over time and flare-up.  The examiner noted the Veteran walks with a limp due to left hip pain.  Muscle strength testing was noted as 4/5, a reduction in muscle strength without evidence of muscle atrophy.  The examiner noted the Veteran's ability for physical and sedentary work are impaired by the left hip condition as he has limited ability to do repetitive and/or prolonged walking, sitting, bending, standing and he is unable to run, work safely above ground level or work on left hip.  The examiner noted the Veteran's claimed impairments due to Trochanteric bursitis were out of proportion to the observed ability to walk and rise up and sit down in a chair and get up and down from the exam table.  Observed behavior varied over the course of this examination.

After a review of all of the evidence, the Board finds that, although there is some restricted range of motion, there is no evidence of range of motion so restricted for the left hip so as to warrant a compensable rating under the applicable rating schedules.  There is no evidence of extension limited to 5 degrees (Diagnostic Code 5251), flexion limited to 45 degrees (Diagnostic Code 5252), or impairment of the thigh with limitation of rotation so that he cannot toe-out more than 15 degrees (Diagnostic Code 5253).  As noted above, the Veteran is currently assigned a 10 percent disability rating for bursitis with competent evidence that he experiences painful motion of his left hip.  

While the January 2015 VA examiner showed some additional limitation of motion with use over a period of time and during flares, the objective evidence and the Veteran's description of his symptoms does not suggest that motion of his left hip is diminished such that any rating over 10 percent is warranted.  

To the extent any higher or additional ratings are sought, the Board finds that a preponderance of the evidence is against such ratings, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has also argued that the effective date for the separate disability rating for service-connected left hip trochanteric bursitis and chronic synovitis with limited extension is warranted from the initial claim of service-connection for a left hip disability.  Although the September 2010 VA joints examination did not specifically address extension, giving the Veteran the benefit of the doubt, the Board finds the effective date for the separate disability rating for service-connected left hip trochanteric bursitis and chronic synovitis with limited extension is warranted from May 22, 2010. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome with chronic synovitis and degenerative arthritis is dismissed.

Entitlement to increased initial disability ratings for posttraumatic stress disorder with secondary alcohol dependence currently evaluated as 70 percent from May 22, 2010 to January 7, 2011; 50 percent from August 1, 2011 to June 1, 2012; 50 percent from January 1, 2013 to January 16, 2015; and an evaluation of 70 percent thereafter, is denied.

Entitlement to an initial disability rating of 50 percent for migraine headaches prior to July 6, 2012, is granted. 

Entitlement to a disability rating in excess of 50 percent for migraine headaches from July 6, 2012, is denied.

Entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis and chronic synovitis is denied.

Entitlement to an initial compensable disability rating for left hip trochanteric bursitis and chronic synovitis with limited extension is denied.

Entitlement to an effective date of May 22, 2010 for the grant of service connection for left hip trochanteric bursitis and chronic synovitis with limited extension is granted.
REMAND

The Veteran asserts an increased disability ratings are warranted for a  right shoulder disability.  Specifically, the Veteran asserts his right shoulder disability includes neurological manifestations that have not been considered by the VA examiners.  As such, the Board finds a VA examination is necessary to determine the current severity of the Veteran's right shoulder disability to include any neurological manifestations. 

The Veteran asserts his right ankle disability warrants a higher initial disability rating.  The Board notes that the Veteran initially filed his claim for joint pain in June 2010 and the February 2011 RO decision granted service connection for right lower extremity to include foot and ankle.  However, the RO only considered rating the Veteran's right lower extremity under Diagnostic Code 5271 for ankle range of motion.  Although the September 2010 VA examiner also examined the Veteran's right foot, the July 2012 and January 2015 VA examiners did not.  As such, the Board finds a VA examination for both the right foot and ankle is necessary to determine the nature and severity of the Veteran's service-connected right lower extremity disability. 

The Veteran withdrew claims for increased ratings for right and left knee disabilities based on range of motion, but he has continued to assert that increased ratings are warranted for right and left knee instability to include earlier effective dates.  During the September 2010 VA joints examination, the Veteran complained of joint discomfort, some collapsing, and some feelings of instability.  Upon physical examination, the examiner noted there was no lateral instability or subluxation.  Diagnostic testing showed there might be some patellar tracking difficulty; however, the examiner stated that he is not having patellar symptoms at the present time.  The Veteran submitted a medical article indicating that a symptom of patellar tracking includes a feeling of buckling or giving way.  It is unclear whether there is objective evidence of right knee instability prior to January 26, 2015 or left knee instability prior to June 14, 2012.  The Board finds a VA opinion is necessary to determine whether the September 2010 VA examination and diagnostic testing results show objective evidence of knee instability.  


The matter of entitlement to TDIU prior to April 10, 2014 is inextricably intertwined with the Veteran's other claims; accordingly, it must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right shoulder disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests and studies should be completed.

The examiner should specifically describe any orthopedic and neurological manifestations of the Veteran's right shoulder disability.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion, using range of motion measurements, if possible, based on that information).

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

A detailed explanation (rationale) is required for all opinions provided.

2.  The AOJ should arrange for a VA examination of the Veteran to assess the current severity of his service-connected right lower extremity disability to include foot and ankle.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests and studies should be completed.

The examiner should specifically describe any ankle and foot manifestations of the Veteran's right lower extremity disability.  

A detailed explanation (rationale) is required for all opinions provided.

3.  The AOJ should obtain a VA opinion as to whether the possible patellar tracking reported during the September 2010 VA examination is evidence of instability in the Veteran's right and left knees.  The examiner must review the entire record in conjunction with the examination.  An examination for the Veteran's right and left knees should be conducted if the examiner finds it necessary.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

A detailed explanation (rationale) is required for all opinions provided.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, the AOJ should readjudicate the claims remaining in appellate status, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

									
							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


